                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

MARTA MCCLANAHAN &                      )
JESSICA STINSON                         )
                                        )
Plaintiff,                              )
                                        )
vs.                                     )   Case No. 3:19-cv-163
                                        )
MEDICREDIT, INC.                        )
                                        )
Defendant.                              )
                           DEFENDANT’S REPLY IN SUPPORT OF
                           MOTION FOR SUMMARY JUDGMENT

      I.      Judgment must enter on Stinson’s claims.

           With respect to the FDCPA, Medicredit engaged in no conduct that violated a single

provision as alleged by Stinson. Stinson continues to assert that Medicredit “violated” §1692b by

sending the single collection letter to McClanahan. Courts have repeatedly held that “[f]ailure to

abide by the requirements of § 1692b is not an independent violation of the FDCPA…” Boozer v.

Enhanced Recovery Co., LLC, 2019 WL 5295730, at *7 (E.D. Mich. Oct. 18, 2019). This “claim”

must therefore be ignored by the Court.

           Rather than respond to Medicredit’s argument that Stinson cannot meet her burden to

establish a violation of §1692c, Stinson states only that “Defendant admits it attempted to collect

a debt from a third party in violation of the FDCPA.” Response, p. 5. Medicredit made no such

admission. The undisputed facts conclusively establish that all of the information Medicredit

received regarding Stinson’s Centennial Account listed McClanahan as the guarantor. Medicredit

had no obligation whatsoever to independently investigate the information it received from

Centennial regarding Stinson’s Centennial Account. Sayyed v. Wolpoff & Abramson, LLP, 733 F.

Supp. 2d 635, 646–47 (D. Md. 2010); Jenkins v. Heintz, 124 F.3d 824, 834 (7th Cir.1997).

                                                                                       DN 1682945.1


      Case 3:19-cv-00163 Document 63 Filed 06/23/20 Page 1 of 6 PageID #: 557
Medicredit relied on the information received from Centennial, and once it was advised that the

information was incorrect, it ceased all contact with McClanahan. Medicredit is therefore entitled

to judgment on Stinson’s §1692c(b) claim.

          In her Response, Stinson does not set forth a single fact or any legal support for her bald

allegation that Medicredit violated §1692d, §1692e or §1692f. Stinson bears the burden of

establishing liability for each of her claims. Morris v. Equi First Corp., 2011 WL 1337404, at *4

(M.D. Tenn. Apr. 7, 2011) (holding that “conclusory allegations” are “simply not sufficient to

satisfy the plaintiff's burden” of establishing liability for each element of her claim). Stinson has

come forward with no evidence in the record to meet this burden and judgment should enter as a

matter of law in favor of Medicredit on all of Stinson’s FDCPA claims.

          Judgment should also enter in favor of Medicredit with respect to Stinson’s state law

claims. Stinson asserts that the single collection letter sent to her mother containing her “name

and address” constitutes a violation of her privacy. Response, p. 18. McClanahan undisputedly

already knew her daughter’s name and address. It simply belies common sense how disclosing

this information could constitute a violation of state law.1 Indeed, Stinson does not cite to a single

case to support her position. Tennessee law makes clear that Tenn. Code. Anot., §63-2-101(b)(2)

does not apply to Medicredit or this situation. And even if it did, the single collection letter could

not constitute a violation of Stinson’s privacy as McClanahan undisputedly already knew her

daughter’s name and address. Therefore, judgment must enter in favor of Medicredit with respect

to Stinson’s state law claims as well as her FDCPA claims.

    II.      Judgment must enter on McClanahan’s claims.


1
  To the extent that Stinson claims that Medicredit provided any additional information to McClanahan, it is undisputed
that all of the information in Medicredit’s possession listed McClanahan as the guarantor for her daughter’s account.
Indeed, Stinson was a dependent on her mother’s insurance with respect to her procedure.
                                                            2



     Case 3:19-cv-00163 Document 63 Filed 06/23/20 Page 2 of 6 PageID #: 558
       McClanahan claims, without citation to a single case, that Medicredit violated §1692e and

§1692f by sending her the single collection letter associated with Stinson’s Centennial Account.

McClanahan does not respond in any way to the court’s decision in Jenkins v. Union Corp., 999

F. Supp. 1120, 1140–41 (N.D. Ill. 1998), that unequivocally holds that “a debt collector has the

right to rely on information provided by the client-creditor, and has no obligation to undertake an

independent debt validity investigation.”      Because the record is undisputed that all of the

information that Medicredit received from Centennial indicated that McClanahan was the

guarantor for Stinson’s Centennial Account, McClanahan cannot meet her burden to establish a

violation of the FDCPA with respect to the single collection letter as a matter of law.

       The result is the same with respect to McClanahan’s claims related to her CFPB complaint.

McClanahan’s Response argues that judgment should not enter because (1) there is a factual

dispute regarding whether or not Medicredit was attempting to collect a debt when it responded to

her CFPB complaint, and (2) that Medicredit violated the FDCPA by providing too much support

for its position in its response to her complaint. Neither position is supported by fact or law.

       First, McClanahan herself moved for summary judgment with respect to her claims. See

Dkt. #45. Now, and without identifying a single fact that is in dispute, she baldly asserts that a

factual dispute exists. This position should be flatly rejected. And if the Court elects to consider

this argument, the record is clear that no reasonable jury could find that Medicredit’s “animating

purpose” in responding to McClanahan’s CFPB complaint was “to induce payment”. Goodson v.

Bank of Am., N.A., 600 F. App'x 422, 430 (6th Cir. 2015). McClanahan’s claims fail for the sole

reason that there is absolutely no evidence in the record that McClanahan can use to meet her

burden to establish that Medicredit’s response to the CFPB was an “attempt to collect a debt.”



                                                   3



    Case 3:19-cv-00163 Document 63 Filed 06/23/20 Page 3 of 6 PageID #: 559
          Second, McClanahan apparently believes that she can file a complaint with the CFPB and

then dictate what information Medicredit can use to defend itself. McClanahan put Medicredit’s

communications with her “at issue” when she filed a complaint alleging that Medicredit was

improperly contacting her about her daughter’s debt. Int'l Union, United Auto., Aerospace, & Agr.

Implement Workers of Am. (UAW) v. Honeywell Int'l Inc., 300 F.R.D. 323, 327 (E.D. Mich. 2014).

Both federal law and the CFPB’s own regulations allow Medicredit to confidentially defend itself

from McClanahan’s baseless claims. Id.; 12 C.F.R. § 1080.14(a); 12 C.F.R. § 1070.41-1070.48.

Judgment should enter in favor of Medicredit as a matter of law with respect to all of

McClanahan’s FDCPA claims.

          Judgment must also enter as a matter of law in favor of Medicredit on McClanahan’s state

law claims. With no legal support, McClanahan asserts that “it would make sense for this Court

to find that the release of medical records is a per se invasion of privacy”. Response, p. 18. The

Court is bound to follow Tennessee law which clearly provides that Tenn. Code. Anot., §63-2-

101(b)(2) does not apply to Medicredit or this situation. Therefore, judgment must enter in favor

of Medicredit with respect to McClanahan’s state law claims as well as her FDCPA claims.

   III.      In the alternative, the bona fide error defense absolves Medicredit of any
             liability for Stinson or McClanahan’s FDCPA claims.

          Even if the Court were to find that either Plaintiff met her burden with respect to their

FDCPA claims, the bona fide error defense absolves Medicredit of liability. In their Response,

Plaintiffs argue that the bona fide error defense does not apply because (1) Medicredit cannot rely

on Centennial’s information unless it independently reviews and evaluates all of the information

it receives; and (2) that Medicredit has not produced any evidence of its policies and procedures

related to its reliance on Centennial’s information. None of these assertions have any merit.

                                                   4



    Case 3:19-cv-00163 Document 63 Filed 06/23/20 Page 4 of 6 PageID #: 560
        With respect to Plaintiffs’ first argument, the case law is unequivocal that no

reinvestigation is required. See e.g. Charbonneau v. Mary Jane Elliott, P.C., 611 F. Supp. 2d 736,

743 (E.D. Mich. 2009). And even if a review were required, it is unclear what review Plaintiffs

believe Medicredit should have undertaken. All of the information that Medicredit received

indicated that McClanahan was the guarantor for Stinson’s Centennial Account. SOF, at ⁋ 16. Had

Medicredit “investigated” this representation from Centennial, Centennial would have provided

its notes which clearly state that Stinson told Centennial that it would have to “call her mother”

with respect to her financial liability for her procedure. SOF, at ⁋ 18.2

        Plaintiffs’ second argument similarly lacks merit. Medicredit has established that its

procedure is to rely on the information provided by its client. SOF, at ⁋ 11-14. As stated by the

court in Roe v. Roosen, Varchetti & Olivier, PLLC, 2020 WL 1873329, at *3 (E.D. Mich. Apr. 15,

2020), “[t]he Sixth Circuit and district courts within the Sixth Circuit have found a debt collector’s

reliance on its creditor clients to supply accurate information regarding the amount and related

information regarding a debt is a reasonable procedure justifying application of the bona fide error

defense.” That is, the procedure of relying on the client’s information is the reasonable procedure

entitling the debt collector to the protection of the bona fide error defense. Id. The record is clear

in this case that Medicredit has this policy. SOF, at ⁋ 11-14.

        WHEREFORE, Defendant Medicredit, Inc. prays that this Court grant its Motion for

Summary Judgment, and for such other and further relief as this Court deems just and proper.



2
  With respect to Plaintiffs’ argument that Centennial’s notes are hearsay, this is a red herring. Application of the
bona fide error defense involves a determination regarding what Medicredit knew with respect to Stinson’s Centennial
Account at the time it sent the letter. Centennial’s notes are irrelevant except to confirm that had Medicredit done
further “investigation” as advocated by Plaintiffs, the additional information in Centennial’s possession would have
confirmed the reasonableness of Medicredit’s reliance. However, judgment should enter in Medicredit’s favor on all
claims irrespective of whether the Court considers Centennial’s notes or not.
                                                           5



     Case 3:19-cv-00163 Document 63 Filed 06/23/20 Page 5 of 6 PageID #: 561
       DATED this 23rd day of June, 2020.

                                                      Respectfully submitted,

                                                      SPENCER FANE LLP

                                                      /s/ Jamie N. Cotter
                                                      Jamie N. Cotter, 40309
                                                      SPENCER FANE LLP
                                                      1700 Lincoln Street, Suite 2000
                                                      Denver, Colorado 80203
                                                      Telephone: 303-839-3826
                                                      Fax: 303-839-3838
                                                      Email: jcotter@spencerfane.com

                                                      Attorneys for Defendant Medicredit, Inc.




                                CERTIFICATE OF MAILING

       I hereby certify that on the 23rd day of June 2020, I caused a true and correct copy of the
foregoing to be electronically served by the Court on the following counsel of record:

Brent S. Snyder, Esq., BPR #021700
2125 Middlebrook Pike
Knoxville, TN 37921
Brentsnyder77@gmail.com

William M. Kaludis, Atty.
SHIELD LAW GROUP
BPR #017433
1230 2nd Ave. S.
Nashville, TN 37210-4110
bill@shieldlawgroup.com
Attorneys for Plaintiff

                                                      /s/ Jamie N. Cotter




                                                  6



    Case 3:19-cv-00163 Document 63 Filed 06/23/20 Page 6 of 6 PageID #: 562
